In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-19-00322-CR
                                  ________________________


                         TRAVIS TYRONE MITCHELL, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE


                             On Appeal from the 47th District Court
                                      Potter County, Texas
                Trial Court No. 76,765-A-CR; Honorable Dan L. Schaap, Presiding


                                         December 9, 2019

                              ABATEMENT AND REMAND
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Travis Tyrone Mitchell, appeals his conviction for burglary of a

habitation1 and sentence to ten years confinement. The appellate record was due on

November 12, 2019. The clerk’s record was timely filed, but the reporter’s record was not

filed by this deadline. By letter of November 19, 2019, we notified the reporter that the


      1   TEX. PENAL CODE ANN. § 30.02(C)(2) (West 2019).
reporter’s record was overdue and directed her to advise this court of the status of the

record by December 2. To date, the reporter has not filed the reporter’s record or

requested an extension of time to file the record.

       The court reporter is responsible for preparing, certifying, and timely filing the

reporter’s record. TEX. R. APP. P. 35.3(b). Additionally, trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed. TEX. R. APP. P.

35.3(c). Consequently, we now abate this appeal and remand the cause to the trial court

for further proceedings.


       Upon remand, the trial court shall utilize whatever means necessary to determine

the reasons for the delay in filing the reporter’s record and take such action as is

necessary to ensure the filing of same on or before January 6, 2020. See TEX. R. APP.

P. 37.3(a)(2). The trial court shall enter findings of fact and conclusions of law addressing

these subjects and shall cause its findings, conclusions, and any necessary orders to be

included in a supplemental clerk’s record filed with this court by January 21, 2020.


       Should the reporter file the complete reporter’s record on or before December 23,

2019, she is directed to immediately notify the trial court of the filing, in writing, whereupon

the trial court shall not be required to take any further action.


       It is so ordered.


                                                   Per Curiam


Do not publish.




                                               2